Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/306707 application originally filed May 03, 2021.
Amended claims 18-21, 24, 26, 28, 29 and 33, filed November 22, 2022, are pending and have been fully considered.  Claims 1-17, 22, 23, 25, 27, 30-32, 34 and 35 have been canceled.  Claims 21, 24, 26, 28, 29 and 33 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election of Group III claims 18-20 in the reply filed on November 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh Shi Hwan (KR 100744813 B1) hereinafter cited under English Translation “Hwan” in view of Kazuoshi et al. (KR 20060044509 A) hereinafter cited under English Translation “Kazuoshi”.
Regarding Claims 18-20
	Hwan discloses in the abstract, an apparatus for burning harmful substances of a waste carbonizing system, which can increase the combustion ratio of harmful gases generated from the drying furnace and the carbonizing furnace by filtering condensation water generated from a drying furnace and dust powder generated from a carbonizing furnace, is provided. 
	Hwan discloses on page 1 Description, Figure 1 is a block diagram showing a conventional waste carbonization processor. Figure 2 is a block diagram showing a hazardous substance treatment state of a conventional waste carbonization processor.  Figure 3 is a block diagram showing an apparatus for burning a hazardous material of a waste carbonization processor.  * Description of the major symbols for the main parts of the drawings *
1: drying furnace
1a: first discharge pipe
2: carbonization furnace 
2a: second discharge pipe
3: primary combustor
4: secondary combustor
5: heat exchanger
6: hot air duct
10 condenser
11 condensate outlet
12: Odor gas flow pipe 
20: Dust filtration device
21: Dust outlet
22: VOC moving line
30: chamber
31: inverter fan
32: contaminant moving pipe
50: device for combusting hazardous materials of waste carbonization.
	Hwan discloses on page 3, the waste in the drying furnace (1) is moved to the carbonization furnace (2), the waste is carbonized by the heat of about 800 ℃ in the carbonization furnace (2).  Hwan discloses on page 3, the toxic material combustion device of the waste carbonization processor not only sends water vapor generated in the drying furnace to the primary combustor but also discharges it using a condenser, thereby saving fuel consumed in the primary combustor. Therefore, the thermal efficiency can be improved accordingly.
	Hwan discloses the system of the present invention, including some of the dust introduced into the chamber 30 is not completely filtered in the above, and the waste is carbonized by the carbonization furnace 2 to form a charcoal shape. When the temperature is lowered while moving to 32, and as the temperature is lowered as described above, some of the dust is converted into coal tar-like form as the particles are aggregated. When transported to the combustor 3, the contaminant moving pipe 32 is blocked by some dust converting into coal tar.  Hwan fails to teach and/or suggest a mixing vessel to receive the solid phase char and the liquid phase tar from the carbonizer.
	However, it is known in the art to add a mixing vessel with a carbonizer in order to mix the produced solid char and liquid tar, as taught by Kazuoshi.
	Kazuoshi discloses in the abstract, biomass including waste biomass is first gasified through a process in which the biomass is carbonized and a process in which carbonization char and pyrolysis gas from the carbonization apparatus are respectively supplied to the hot gasification unit and the gas reforming unit of the two-stage gasifier. The gasifier is continuously supplied to the gasifier and intermittently to the gas reformer to maintain the temperature required to prevent tar formation in the gas reforming step. The plurality of carbonizers operate in rotation. When a carbonization / gasifier is used to supply fuel to an electrical power generator, the exhaust heat from the power plant can be returned to the carbonizer and supplemented by heat exchange of the gas supplied from the gasifier outlet to the power plant.
	Kazuoshi discloses on page 10, a tar-pyrolysis gas supply passage 20 and a char carbide supply passage 21 are provided between the gasifier 16 and the carbonization apparatus 15. The tar-pyrolysis gas supply passage 20 which is the former is a flow path for supplying the tar and the pyrolysis gas generated in the carbonization apparatus 15 to the gasifier 16, and the latter, the so-called char carbide.  The char carbide supply passage 21 manufactured using a screw conveyor is connected to, for example, a lower portion of the carbonization apparatus 15, so that combustion and the carbonization char using the carbide char as fuel. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a mixing means, i.e. screw conveyor, with the carbonization device of Hwan, as taught by Kazuoshi.  The motivation to do so, is to use a screw conveyor with a carbonization device in order to provide a path for tar and char passage that allows for evenly combining of the material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771